DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  
	Claim 1 contains the limitation “obtained when a light at wavelength 200 nm is irradiated” which lacks clarity.  As presented it is unclear whether the inorganic oxide is being irradiated by the light. For purposes of compact prosecution, the limitation is interpreted as “obtained when a light at wavelength 200 nm is irradiated on the inorganic oxide.”  Support for this interpretation is found in the Specification at [0062]).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al (US 6,083,868 submitted in the IDS filed 10/30/2020).
Yoshida discloses a high heat-resistant catalyst support powder comprising Al2O3, ZrO2, CeO2, and K2O (i.e. an inorganic oxide comprising Al, Ce and Zr as constituent elements) (see Col 2, Ln 57-65 and Example 27).  Yoshida further explicitly suggests that the ZrO2 is highly dispersed in the inorganic oxide (see Col 2, Ln 66 to Col 3, Ln 1).  
Yoshida further discloses the inorganic oxide prepared by: 
(1) dissolving aluminum triisopropoxide, zirconium tetrabutoxide, cerium nitrate and potassium acetate in 2-propanol, and forming a solution;
(2) stirring the solution with reflux at 80°C;
(3) adding a mixture of ion exchange water and 2-propanol to the solution and forming a white powder;
(4) drying and calcining the white powder; and 
(5) where the molar ratio of K2O:Al2O3:ZrO2:CeO2 is 1:6:3:1 (See Col 8-9, Example 27).
	Yoshida does not specifically disclose the inorganic oxide “having a ratio of emission intensity IA at 420 nm and emission intensity at IB at 470 nm (IB/IA) of not more than 1.65 in an emission spectrum obtained when a light at wavelength 200 nm is irradiated”.  However, according to the specification at [0021-0022] the emission intensity ratio is attributable to the presence of nanosized zirconia in a high dispersion state.  Furthermore, according to the specification the inorganic oxide satisfying IB/IA, wherein Zr is highly dispersed is produced by adding zirconium compound and cerium compound to a mixture containing aluminum alkoxide and monovalent alcohol and stirring the obtained mixture under refluxing (see [0035]).  Further according to the specification, the example describes a method which is also stirred under refluxing while the comparative example differs at least by merely mixing (compare [0055-0056] to [0061]).
	Since Yoshida discloses an inorganic oxide comprising highly dispersed zirconia obtained by mixing aluminum triisopropoxide, zirconium tetrabutoxide, cerium nitrate and 2-propanol by stirring the mixture under refluxing at 80°C followed by hydrolysis, drying and calcination, it is reasonable to expect that the inorganic oxide disclosed by Yoshida satisfies the IB/IA according to Claim 1.
	Regarding Claim 2, Yoshida discloses an inorganic oxide where the concentration of Al2O3 is 49 wt% based on the molar ratio disclosed by Yoshida.
	Regarding Claim 3, Yoshida discloses an inorganic oxide where the concentration of CeO2 is 13.8 wt% based on the molar ratio disclosed by Yoshida.
	Regarding Claim 4, Yoshida discloses an inorganic oxide where the concentration of ZrO2 is 29.6 wt% based on the molar ratio disclosed by Yoshida.
	Regarding Claim 7, since Yoshida discloses an inorganic oxide comprising highly dispersed zirconia obtained by mixing aluminum triisopropoxide, zirconium tetrabutoxide, cerium nitrate and 2-propanol by stirring the mixture under refluxing at 80°C followed by hydrolysis, drying and calcination, it is reasonable to expect that the inorganic oxide disclosed by Yoshida satisfies the ID/IC according to Claim 1.
Regarding Claim 8, Yoshida discloses the inorganic oxide in the form of a powder as cited above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida.
As applied to Claim 1, Yoshida discloses an inorganic oxide comprising Al, Ce and Zr as constituent elements and wherein the ratio of IB/IA is reasonably presumed since the inorganic oxide is produced by mixing aluminum triisopropoxide, zirconium tetrabutoxide, cerium nitrate and 2-propanol by stirring the mixture under refluxing at 80°C.
Yoshida further discloses the inorganic oxide further comprising an NOx storage component comprising an oxide of a rare earth element selected from Sc, Y, La, Ce, Pr, Nd (see Col 2, LN 55-65 and Col 3, LN 24-25).  Yoshida discloses that the lanthanum oxide adsorbs NOx on the fuel lean side when oxygen is excessive in three-way catalysts (see Col 1, Ln 12-62).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the inorganic oxide as disclosed by Yoshida where the NOx component comprises La since Yoshida suggests that it is effective for removing NOx from the exhaust gas on the fuel-lean side.
	Regarding Claim 6, Yoshida further discloses that the molar ratio of (i) NOx storage component, (ii) alumina and (iii) zirconia is in a range from 1 : (4-12) : (0.01-5) (see Col 3, Ln 26-32).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the inorganic oxide comprising lanthanum as a constituent element in any workable or optimum range overlapping with the molar ratio 1 : (4-12) : (0.01-5) as disclosed by Yoshida including the claimed range and expect to produce a catalyst support that is effective for removing NOx from the exhaust gas on the fuel-lean side as suggested by Yoshida.

Citation of Pertinent Art
	Suzuki et al (JP 2002079097) discloses an alumina-ceria-zirconia composite oxide having Ce and Zr that are homogeneously and highly dispersed in the composite oxide (see Abstract and [0001]).  Suzuki further discloses the composite oxide in the form of a powder (see Abstract).  Suzuki further discloses the degree of dispersion based on X-Ray diffraction line intensity (See [0078]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        8/27/2022